Title: To Thomas Jefferson from William Newburn, 8 February 1824
From: Newburn, William
To: Jefferson, Thomas

South East
8 Feby 1824.William Newburn has the honour of presenting to Mr Jefferson his highest respects—& hopes for his excuse in the liberty taken by sending the inclosed to his care—The inclosure contains a few Seeds of the Cowslip & Primose, recd by Wm in a letter from England—it is believed there are none other in the United States—& hoped they will be acceptable to Mrs Randolph.They are inclosed to Mr Jefferson, because it is expected—the letter to him will receive more care & attention then by any other mode Wm has been able to devise.WN has been lately in correspondance with Mr Willis of Maryland for fruit trees, in raising of which, the Editor of the American Farmer, states that Gentleman to have been emminently successfulMr Willis in his letter, mentions his high obligation to Mr Jefferson—for which he expresses great gratitude.